Petition granted and the determination of the State Human Rights Appeal Board, dated October 17, 1972, affirming a decision of the State Division of Human Rights dated December' 24,1971, unanimously annulled and vacated, on the law, and the complaint dismissed, without costs and without disbursements. The. controversy.under review derives from a restrictive policy, adopted by. the operators of a large housing complex under which-apartments with no more than two bedrooms were not made available to families with three children. This is a perfectly proper and enforceable standard when not employed, as is claimed here, as a subterfuge to cover up "discrimination. The investigator for the Division, on visiting the premises, received information that made it appear that, subsequent to the date of adoption of the policy, it had bfeen relaxed in favor of a family not of the race of those making this complaint of subterfuge. Documents later established that this was not the case and that the lease which was signed in apparent deviation from the policy relating apartment size to number of children actually antedated the adoption’of that policy. Nor does adoption of-the policy itself appear suspect, having been instituted to upgrade the premises and combat' vandalism,, and having been urged upon the owners by county authorities. Further, it was shown that there are a number of tenants of the same racial origin as the complainant. In sum," there is not that substantial and clear evidence required for a holding against petitioner of a.practice of racial discrimination, and petitioner .is therefore entitled to be absolved of the accusation. Concur — Markewich, J. P., Kupferman, Murphy, Lane and Tilzer, JJ.